Title: “Laban Stringfellow” to Thomas Jefferson, [by 19 April 1818]
From: Stringfellow”, “Laban,Anonymous
To: Jefferson, Thomas


                        
                            Illustrious Sir,
                            by 19 Apr. 1818
                        
                        This circular which I take the Liberty of addressing to you is the effusion of an old fellow who has like your Honour retired from the world to repose on the Bosom of Literature, and tho: my “Circular” will not give me place with Campbell and Tom Moore I dare swear your excellency will agree it is equal to the subject.
                        Before I take my leave allow me in the fullness of my heart to seize upon this present occasion to thank you for the present unrivalled prosperity of this happy nation—the result of your prudence and foresight
                        
                            thy loving fellow ct citizen
                            L. Stringfellow
                        
                    